DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 7-9, filed December 21st, 2021, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Claim Interpretation
Throughout the claims “design data” is interpreted as being software of a component that can store and/or recognize a working range (Para 0140), which can include the design data being software for determining if a dumper truck is within a threshold distance.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Such claim limitation(s) is/are: "end position setting component..." in claims 1 and 7, “orientation sensor…” in claim 1, "a revolution position sensor..." in claim 1, "a revolution setting component..." in claim 1, 5, and 7, and "a start position setting component..." in claim 6.
Support of the "end position setting component..." is found in Para 0053, 0068, and Fig 3, where it is stated that the end position setting component is a part of an automatic revolution control device 200, where it is an algorithm that can set the position of the object as the end position of an automatic rotation and it transmits this information to a controller. Support of the “orientation sensor…” is can be found in Para 0069, where it is stated that the orientation sensor 240 has a boom stroke sensor 241, an arm stroke sensor 242, a bucket stroke sensor 243, and an orientation calculator 244. Support of the "a revolution position sensor..." can be found in Para 0053, 0075, and Fig 3, where it is stated that the revolution position sensor is a part of an automatic revolution control device 200, where it is an algorithm that can receive a signal from a controller, sense information about the revolution position of 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-2 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 8, the closest prior art of record is Ozaka et al. (JP 2016/089559; already of record from IDS; hereinafter Ozaka) in view of Yudate et al. (WO-2014162745; recited page and paragraph numbers are from English translation of April 5th, 2021; hereinafter Yudate; already of record) and further in view of Unuma et al. (US 20160217398; hereinafter Unuma; already of record).  Ozaka in view of Yudate, further in view of Unuma teach of a control method for a work vehicle including a traveling unit, a revolving unit disposed on an upper side of the traveling unit, and a work implement disposed on the revolving unit, the control method comprising:
detecting an orientation of the work implement;
detecting position information regarding the revolving unit and azimuth information regarding the revolving unit;
recognizing a working range of the work vehicle based on design data stored in a work management system…;
detecting an entry of a dumper truck into the working range based on information related to the position of the dumper truck;
setting an end position of a revolution of the revolving unit based on the information related to the position of the dumper truck upon detecting the entry of the dumper truck into the working range;
setting a speed and an acceleration at which the revolving unit is to revolve during the revolution; and
revolving the revolving unit from a start position of a revolution to the end position while sensing a revolution position of the revolving unit during the revolution, 
the information related to the position of the dumper truck including information related to a tilt state of a vessel of the dumper truck.


In regards to claims 1 and 7, the claims recite analogous limitations to that in claim 8 that were indicated as allowable, and the claims are therefore allowable.
In regards to claims 2 and 5-6, the claims are dependent upon allowable claims, and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663